PER CURIAM.
We affirm without discussion Appellant’s adjudications and sentences following his probation revocation hearing. However, the trial court failed to reduce to writing its oral pronouncement of the -violations and revocation of Appellant’s probation. We therefore remand this cause to the trial court for entry of a written order of revocation of probation which, consistent with its oral pronouncement at the hearing, sets forth the conditions of probation that Appellant violated. See Daniels v. State, 45 So.3d 922 (Fla. 3d DCA 2010); Nelson v. State, 670 So.2d 193 (Fla. 4th DCA 1996).
Remanded with directions.